Citation Nr: 1724460	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-22 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiac disability, to include as secondary to hepatitis C.

2.  Entitlement to service connection for hypertension, to include as secondary to hepatitis C.

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to hepatitis C and/or as due to exposure to herbicides while in service.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for injury to the heart.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, December 2009, and July 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In February 2015, the Board reopened the Veteran's cardiac disorder and diabetes mellitus claims and remanded the above listed claims for further development.  The case has since been returned to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2014.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his January 2016 substantive appeal, the Veteran requested a videoconference hearing in connection with his appeal for compensation under 38 U.S.C.A. § 1151.  A review of the file shows that such a hearing has not yet been scheduled.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).   Therefore, a remand is necessary for the Veteran's 38 U.S.C.A. § 1151 claim to schedule the Veteran for such a hearing.

With regard to the Veteran's hypertension and cardiac disorder claims, the Board notes that in a May 2015 statement, the Veteran has asserted that his cardiac disorder may be due to his service at Camp Lejeune.  Service records show that the Veteran was stationed at Camp Lejeune during the relevant time period.  Therefore, the Board finds that an additional medical opinion is needed with regard to his cardiac disorder.  The Board also finds that such an opinion is required for the Veteran's hypertension disorder as well, as both claims involve the cardiovascular system.

The Board also notes that the Veteran was afforded a VA examination in connection with his claim for service connection for diabetes mellitus in April 2016.  The examiner opined that the Veteran's diabetes mellitus was less likely than not caused by his military service or his service-connected hepatitis C.  However, the VA examiner did not address whether the Veteran's diabetes mellitus was the result of herbicide exposure in his opinion.  The Board also notes that in its December 2016 brief, the Veteran's representative stated that the April 2016 Supplemental Statement of the Case did not adequately address exposure to herbicides as a theory of entitlement to service connection.  As such, the Board finds that an additional medical opinion and further adjudication is needed in connection with the Veteran's diabetes mellitus claim.  

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his cardiac, hypertension, and diabetes mellitus disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should take appropriate steps in order to schedule the Veteran for a hearing via videoconference in connection with his claim for compensation under 38 U.S.C.A. § 1151, in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures. 

3.  After the above development has been completed, the AOJ should obtain a VA medical opinion to determine the nature and etiology of any cardiac and hypertension disorders that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the AOJ should schedule such an examination.

It should be noted that the Veteran's military records confirm that the Veteran was stationed at Camp Lejeune during the relevant time period, and thus, he could have been exposed to contaminated drinking water.


The examiner should then render an opinion as to:

(a)  whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a cardiac disorder and/or hypertension that is causally or etiologically related to his military service.  In rendering this opinion, the examiner should also specifically address whether the Veteran's cardiac disorder and/or hypertension may be due to exposure to toxic chemicals or contaminated drinking water at Camp Lejeune; and 

(b)  whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a cardiac disorder and/or hypertension that is caused or aggravated by his service-connected hepatitis C .   

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the AOJ should obtain a VA medical opinion to determine the nature and etiology of any diabetes mellitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  If the examiner determines that an examination of the Veteran is necessary, the AOJ should schedule such an examination.

The examiner should then render an opinion as to:

(a)  whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has diabetes mellitus that is causally or etiologically related to his military service, to include any exposure to herbicides therein; and

(b)  whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran has a cardiac disorder and/or hypertension that is caused or aggravated by his service-connected hepatitis C .   

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

